Citation Nr: 0728423	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  05-08 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1969 to June 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2004 of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

In March 2006, the veteran canceled his scheduled hearing 
before the Board. 


FINDING OF FACT

The veteran did not engage in combat with the enemy during 
his period of service, and there is no credible supporting 
evidence that any claimed in-service stressor occurred to 
support the diagnosis of post-traumatic stress disorder. 


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2006).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in May 2004 and March 2006.  The veteran was 
notified of the evidence needed to substantiate the claim of 
service connection, namely, evidence of current disability; 
evidence of an injury or disease or event in service, causing 
injury or disease, or an injury, or a disease was made worse 
during service; and evidence of a relationship between the 
current disability and the injury, disease, or event in 
service.  The veteran was notified that VA would obtain 
service records, VA records, and records of other Federal 
agencies and that he could submit private medical records or 
authorize VA to obtain private medical records on his behalf.  
He was asked to submit any evidence that would include that 
in his possession.  The notice included the general provision 
for the effective date of the claim, that is, the date of 
receipt of the claim, and for the degree of disability 
assignable.  

As for content of the VCAA notice, the documents notice 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim). 

To the extent that the VCAA notice, pertaining to the 
effective date of the claim and the degree of disability 
assignable came after the initial adjudication, the timing of 
the notice did not comply with the requirement that the 
notice must precede the adjudication.  As the claim of 
service connection is denied, no disability rating or 
effective date can be awarded as a matter of law and 
therefore there is no possibility of any prejudice to the 
veteran with respect to the timing error as to degree of 
disability and the effective date of the claim.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The service medical and personnel 
records are associated with the claims file.  VA records have 
been obtained.  The veteran was afforded a VA examination and 
a VA medical opinion was obtained.  As there are no 
additional records to obtain, the Board concludes that the 
duty-to-assist provisions of the VCAA have been complied 
with.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  



Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  

Background

Service personnel records show that the veteran did not serve 
in Vietnam and he did not engage in combat. 

The service medical records, including the report of 
separation examination, contain no complaint, finding, 
history, or treatment of post-traumatic stress disorder.  
There is no record of a vasectomy or that the veteran was 
assaulted by an individual with a gun or that the veteran was 
confronted with a snake. 

After service, VA records disclose that in 2004 the veteran 
was diagnosed with post-traumatic stress disorder associated 
with his inservice experiences, namely, an incident in which 
he was confronted with snake, a vasectomy performed without 
consent, and an assault by individual with a gun. 

On VA psychiatric examination in January 2005, the veteran 
stated that during service someone had placed a snake around 
his neck while he was sleeping and that he had a vasectomy 
but had not been allowed to have a second opinion.  The 
examiner stated that the veteran did have some symptoms that 
were consistent with a diagnosis of post-traumatic stress 
disorder but, the symptoms were better accounted for by other 
primary psychiatric conditions.  The diagnoses were chronic 
paranoid schizophrenia, in remission, and a personality 
disorder.  

In March 2005, a VA psychiatrist reported the veteran had 
post-traumatic stress disorder associated with an assault 
during service. 



Analysis

Although the record does contain a diagnosis of post-
traumatic stress disorder, which is favorable to the claim, 
this does not end the inquiry because the diagnosis satisfies 
only one element required in order for service connection for 
post-traumatic stress to be awarded.  In addition to the 
diagnosis, there must be credible supporting evidence that 
the claimed in-service stressor occurred. 

The evidence necessary to establish the occurrence of any 
in-service stressor varies depending on whether or not the 
veteran engaged in combat with the enemy.  Gaines v. West, 11 
Vet. App. 353, 358 (1998). 

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressor is related to combat, the 
veteran's lay testimony regarding the reported stressor must 
be accepted as conclusive evidence as to the actual 
occurrence and no further development or corroborative 
evidence will be necessary, provided that the testimony is 
found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f).

Where a determination is made that the veteran did not engage 
in combat with the enemy, or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such a 
case, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
alleged in-service stressor.  Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993). 

The record shows that the veteran did not serve in combat and 
the veteran does not contend that his in-service stressors 
are related to combat. 

For the noncombat stressors, the veteran alleges that he was 
assaulted during service, when he was confronted with snake 
and by individual with a gun.  He also claims that he had 
vasectomy. 

Where as here the determination is made that the veteran did 
not engage in combat with the enemy, the veteran's lay 
testimony alone is not sufficient to establish the occurrence 
of the alleged noncombat stressors.  Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  

As for the noncombat stressors there is no credible 
supporting evidence that the in-service stressors actually 
occurred and the evidence of the actual occurrence of the 
noncombat in-service stressors cannot consist solely of 
after-the-fact medical nexus evidence.  Moreau v. Brown, 9 
Vet. App. 389, 395-96 (1996).

As the diagnosis of post-traumatic stress disorder is 
predicated on an in-service stressor, and since there is no 
credible evidence that any alleged in-service noncombat 
stressor occurred, the Board rejects the current diagnosis of 
post-traumatic stress disorder related to service.  

Moreover, on VA psychiatric examination in January 2005, the 
examiner stated that the veteran did have some symptoms that 
were consistent with a diagnosis of post-traumatic stress 
disorder but, the symptoms were better accounted for by other 
primary psychiatric conditions and post-traumatic stress 
disorder was not diagnosed, which opposes, rather than 
supports, the claim. 

With regard to medical opinions, the credibility and weight 
to be attached to a medical opinion are within the Board's 
province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  Greater weight may be placed on one 
opinion over another depending on factors such as reasoning 
employed and whether or not, and the extent to which, the 
prior clinical records and other evidence were reviewed.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).

In this case, the VA examiner in January 2005 reviewed the 
veteran's file and provided a rationale to support the 
conclusion that the veteran did not have post-traumatic 
stress disorder.  On the basis of the thoroughness and detail 
of the opinion, the Board finds the opinion more probative 
than the diagnosis of post-traumatic stress reached by other 
VA health-care professionals. 

Without credible supporting evidence of any alleged in-
service stressor to support the diagnosis of post-traumatic 
stress disorder, the preponderance of the evidence is against 
the claim and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for post-traumatic stress disorder is 
denied. 



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


